UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM8-K/A (Amendment No. 2) CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):July 23, 2012 NEULION, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 000-53620 98-0469479 (Commission File Number) (IRS Employer Identification No.) 1600 Old Country Road, Plainview, NY (Address of Principal Executive Offices) (Zip Code) (516) 622-8300 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 40.13e-4(c)) Explanatory Note This Amendment No. 2 to the Current Report on Form 8-K/A (“Amendment No. 2”) of NeuLion, Inc. (the “Company”) hereby amends Amendment No. 1 to the Current Report on Form 8-K/A (the “Amended Report”) originally filed by the Company with the Securities and Exchange Commission (the “SEC”) to respond to comments received from the SEC regarding the Company’s confidential treatment request for portions of Amendment 1 to Contract for Services (the “Agreement”), finalized and executed on July 23, 2012, by the Company and KyLin TV, Inc. This Amendment No. 2 corrects Exhibit 10.1 to the Amended Report to reflect revisions to the Company’s request for confidential treatment of portions of the Agreement.A copy of the Agreement is filed as Exhibit 10.1 to this Form 8-K/A and is incorporated herein by reference.Other than Exhibit 10.1, the information previously reported in Item 1.01 of the Report is incorporated by reference into this Amendment No. 2. Item 9.01Financial Statements and Exhibits. (d) Exhibits. The following exhibits are filed herewith: ExhibitNumber Description Amendment 1 to Contract for Services made and entered into July 13, 2012, by and between NeuLion, Inc. and KyLin TV, Inc. (portions of this exhibit have been omitted pursuant to a request for confidential treatment made to the SEC) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. NEULION, INC. Date: October 10, 2012 By: /s/ Roy E. Reichbach Name: Roy E. Reichbach Title: General Counsel and Corporate Secretary
